DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.
	
Response to Amendment
The amendment filed on 01/18/22 has been entered. Claims 1, 3, 5-6, 8, 10-11, 13, 15-26 are pending in the application.

Claim Objections
Claim 6, 15, 23 are objected to because of the following informalities:
"adatabase" should be "a database" [Claim 6, line 3];
"secondarydatabase" should be "secondary database" [Claim 6, line 10];
"databaseindexing" should be "database indexing" [Claim 6, line 14];
"thesecondary" should be "the secondary" [Claim 15, line 2];
"tofetch" should be "to fetch" [Claim 23, line 14].

Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8, 10-11, 13, 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites receiving a database indexing batch request having a database request with an associated request time; determining a lag time associated with data in a secondary database that is a time- delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; comparing the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass.
The limitations of determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; comparing the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – receiving a database indexing batch request having a database request with an associated request time; retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a database indexing batch request having a database request with an associated request time; retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time; generating a response to the database indexing batch request with the 
Independent claim 6 recites determining, with a database agent including at least one hardware processor, a request time associated with adatabase indexing batch request; determining, with the database agent, a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; comparing, with the database agent, the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, retrieving, with the database agent, data to service the database indexing batch 
The limitations of determining, …, a request time associated with adatabase indexing batch request; determining, …, a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; comparing, …, the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, but for the “with a database agent including at least one hardware processor” and “with the database agent” language, nothing in the claim element precludes the step from practically being performed in the mind. For example, determining a request time associated with a request could encompass the user observing statistical data that lists the times that requests were made. Further, determining a time and a lag time associated with a database indexing batch request and a secondary database, in the context of this claim, encompasses the user observing the current time when a database indexing batch request is received and determining, from observing and analyzing statistics for example, the lag 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – … with a database agent including at least one hardware processor…; … with the database agent; retrieving, with the database agent, data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time; generating, with the database agent, a response to the databaseindexing batch request with the retrieved data, and if data corruption occurs during indexing, correcting, by the database agent, the data corruption during a second indexing pass. The database agent including at least one hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of receiving requests and generating responses). The additional elements of retrieving, with the database agent, data to service the database indexing batch request from the secondary database or the primary 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of retrieving, with the database agent, data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time; generating, with the database agent, a response to the databaseindexing batch request with the retrieved data, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata 
Independent claim 11 recites obtaining a database indexing batch request having a database request with an associated request time, determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; comparing the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time; retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre- selected tolerance time; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass.
The limitations of determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – obtaining a database indexing batch request having a database request with an associated request 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a database indexing batch request having a database request with an associated request time; generating a response to the database indexing batch request with the retrieved data, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, 
Claims 3, 5, 8, 10, 13, 15-26 depend on claims 1, 6, 11 and include all the limitations of claims 1, 6, 11. Therefore, claims 3, 5, 8, 10, 13, 15-26 recite the same abstract idea of determining times associated with queries and lag times associated with databases practically being performed in the mind, and the analysis must therefore proceed to Step 2A, Prong Two. 
Claims 3, 8, 13, 18, 22, 25 recite the additional limitations pertaining to the primary and secondary databases being read-write and read-only, respectively. These additional limitations appear to generally link the use of the judicial exception to a particular technological environment in an attempt to transform the judicial exception into patent-eligible subject matter. Therefore, these limitations would not integrate the judicial exception into a practical application nor would they amount to significantly more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, claims 3, 8, 13, 18, 22, 25 are ineligible.
Claims 5, 10, 15 recite additional limitations of wherein the primary database and the secondary database are both part of a multitenant database environment. These additional limitations appear to generally link the use of the judicial exception to a particular technological environment in an attempt to transform the judicial exception into patent-eligible subject matter. Therefore, these limitations would not integrate the judicial exception into a practical application nor would they amount to significantly more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, claims 5, 10, 15 are ineligible.
Claims 16, 20, 23 recite wherein indexing logic that is a source of the database indexing batch request utilizes a first connection to the primary database for index tracking and a second connection to the secondary database to fetch data to be indexed. This judicial exception is not integrated into a practical application. The additional element represents an insignificant extra-solution activity. Therefore, this additional limitation would not integrate the judicial exception into a practical application. Accordingly, claims 16, 20, 23 recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is an insignificant extra-solution activity and is directed to the well-understood, routine, and conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d 
Claims 17, 21, 24 recite the index tracking is based on at least cluster metadata, sequence numbers and indexing rows. This judicial exception is not integrated into a practical application. The additional element represents an insignificant extra-solution activity. Therefore, this additional limitation would not integrate the judicial exception into a practical application. Accordingly, claims 17, 21, 24 recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is an insignificant extra-solution activity and is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, this additional element would not provide significantly more. Claims 17, 21, 24 are not patent eligible.
Claims 19, 26 additional limitations pertaining to a data change arrival time. This judicial exception is not integrated into a practical application. The additional element represents the same abstract idea as recited in the independent claims excepts that it additionally limits the claim to include a data change arrival time. This additional step is considered part of the abstract idea (mental process step) and does not integrate the judicial exception into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is considered part of the abstract idea (mental process step). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 19, 26 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 10-11, 13, 15, 18-19, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US 2019/0163550) and further in view of Maloney (US 2006/0069672) and Haridas (US 2017/0123889).
Regarding claim 1, Shi discloses:
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to cause: receiving a database…request having a database request with an associated request time at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query;
determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” system and a replica of the data files, herein referred to as a “standby” system, may be performed for fault isolation and/or for performance enhancement… At least one copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query.”) and the standby database 120 is the secondary database which contains copies of files of the primary database 110 as shown in at least Fig. 1; the copies of the files are applied to the secondary database at a delayed time based on the total lag time;
comparing the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time at least by ([0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed. If the lag time is greater than the maximum tolerable lag time, an error message may be generated that specifically indicates to the application that the standby system is not able to meet the maximum lag time requirement. An application receiving such an error may retry the query on a different standby system or on the primary system if necessary.”) and the pre-selected tolerance time is the specified maximum tolerable lag time which is compared to the data currently available to process the query and the query is processed either on the standby system or the primary system based on the comparison;
Shi further fails to disclose “…a database indexing batch request…; wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the tracking of a lag time that includes a summation of database-related delays as in Harutyunyan in order to optimize query performance and to ensure database consistency.
Shi, Harutyunyan fail to disclose “…a database indexing batch request…; …the database indexing batch request…; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Maloney teaches the following limitations, …a database indexing batch request…; …the database indexing batch request... at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched 
generating a response to the database indexing batch request with the retrieved data at least by ([0033] “The data store also returns an out-of-date indicator (Out-of-Date) to the query process along with an identifier (e.g., Query ID=QID3) corresponding to the requested indexing (Query 3, Scope 3).” [0034] “As each batch of indexes are completed the batch results (Batch Results) are reported to the query process with reference to a batch identifier (Batch ID=BID1, BID2, . . . , BIDN). Once the batch results are received by the data store, a notification is communicated to the query process (Batch Done) that indicates the Query Id (QID3) and the Batch ID (BIDx) for the completed batch”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a batched indexing request as in Maloney in order to allow the system to ensure data integrity and consistency when specifically executing a batched indexing request.
Shi, Harutyunyan, Maloney fail to disclose “and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
Haridas teaches the above limitation at least by ([0381] “the storage manager is programmed to: (a) if the database management system reports that one or more database indexes are corrupted, instruct the database management system to perform at least one of: re-generate the one or more database indexes and re-index the database”) and the second indexing pass is the regenerating of the database indexes and re-indexing of the database.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haridas into the teaching of Shi, Harutyunyan, Maloney because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include correcting corrupted indexes as in Haridas in order to ensure that the system has the most accurate data to prevent future errors.
As per claim 3, claim 1 is incorporated, Shi further discloses:
the primary database being a read-write database and the secondary database comprises a read-only database at least by ([0024] “That is, write operations may be processed by the primary database system and read operations may be handled by one or more standby replica database systems.” [Fig. 1] shows the primary database receiving read/write transaction) and the standby database (secondary database) handles only the read operations and not the write operations.
As per claim 5, claim 1 is incorporated, Harutyunyan further discloses:
wherein the primary database and the secondary database are both part of a multitenant database environment at least by ([0062] “Each multi-tenant virtual data center is managed by a cloud director comprising one or more cloud-director server computers 920-922 and associated cloud-director databases 924-926.”) and the primary and secondary databases are one and another one of the cloud-director databases which manage multi-tenant virtual data centers.
Regarding claim 6, Shi discloses:
A method comprising: determining, with a database agent including at least one hardware processor, a request time associated with a database…request at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.” [0072] “FIG. 6 is a block diagram that illustrates a computer system 600 upon which an embodiment of the invention may be implemented. Computer system 600 includes a bus 602 or other communication mechanism for communicating information, and a hardware processor 604 coupled with bus 602 for processing information. Hardware processor 604 may be, for example, a general purpose microprocessor”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query while the database agent is the hardware processor;
determining, with the database agent, a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” system and a replica of the data files, herein referred to copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query.”) and the standby database 120 is the secondary database which contains copies of files of the primary database 110 as shown in at least Fig. 1; the copies of the files are applied to the secondary database at a delayed time based on the total lag time;
comparing, with the database agent, the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, retrieving, with the database agent, data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time at least by ([0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed. If the lag time is greater than the maximum tolerable lag time, an error message may be or on the primary system if necessary.”) and the pre-selected tolerance time is the specified maximum tolerable lag time which is compared to the data currently available to process the query and the query is processed either on the standby system or the primary system based on the comparison;
Shi further fails to disclose “…a database indexing batch request…; wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; generate, with the database agent, a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database to generate an index consistent with the request time; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the tracking of a lag time that includes a summation of database-related delays as in Harutyunyan in order to optimize query performance and to ensure database consistency.
Shi, Harutyunyan fail to disclose “…a database indexing batch request…; …the database indexing batch request…; generating, with the database agent, a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting, with the database agent, the data corruption during a second indexing pass”
However, Maloney teaches the following limitations, …a database indexing batch request…; …the database indexing batch request... at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched indexing rather than handling single documents at a time.” [0033] “the data store communicates with the index service to request indexing (Request Index), which is then initiated with a batched indexing process”);
generate, with the database agent, a response to the database indexing batch request with the retrieved data at least by ([0033] “The data store also returns an out-of-date indicator (Out-of-Date) to the query process along with an identifier (e.g., Query ID=QID3) corresponding to the requested indexing (Query 3, Scope 3).” [0034] “As each batch of indexes are completed the batch results (Batch Results) are reported to the query process with reference to a batch identifier (Batch ID=BID1, BID2, . . . , BIDN). Once the batch results are received by the data store, a notification is communicated to the query process (Batch Done) that indicates the Query Id (QID3) and the Batch ID (BIDx) for the completed batch”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a batched indexing request as in Maloney in order to allow the system to ensure data integrity and consistency when specifically executing a batched indexing request.
Shi, Harutyunyan, Maloney fail to disclose “and if data corruption occurs during indexing, correcting, with the database agent, the data corruption during a second indexing pass”
However, Haridas teaches the above limitation at least by ([0381] “the storage manager is programmed to: (a) if the database management system 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haridas into the teaching of Shi, Harutyunyan, Maloney because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include correcting corrupted indexes as in Haridas in order to ensure that the system has the most accurate data to prevent future errors.
Regarding claim 11, Shi discloses:
A system comprising: a physical memory system; one or more hardware processors coupled with the physical memory system, the one or more hardware processors configurable to cause: obtaining a database indexing batch request having a database request with an associated request time at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query;
determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query.”) and the standby database 120 is the secondary database which contains copies of files of the primary database 110 as shown in at least Fig. 1; the copies of the files are applied to the secondary database at a delayed time based on the total lag time;
comparing the lag time with a pre-selected tolerance time, the pre-selected tolerance time being in relation to the request time, retrieving data to service the database indexing batch request from the secondary database or the primary database according to a result of comparing the lag time with the pre-selected tolerance time at least by ([0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed. If the lag time is greater than the maximum tolerable lag time, an error message may be generated that specifically indicates to the application that the standby or on the primary system if necessary.”) and the pre-selected tolerance time is the specified maximum tolerable lag time which is compared to the data currently available to process the query and the query is processed either on the standby system or the primary system based on the comparison;
Shi further fails to disclose “…a database indexing batch request…; wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes to the secondary database and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the 
Shi, Harutyunyan fail to disclose “…a database indexing batch request…; …the database indexing batch request…; generating a response to the database indexing batch request with the retrieved data; and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Maloney teaches the following limitations, …a database indexing batch request…; …the database indexing batch request... at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched indexing rather than handling single documents at a time.” [0033] “the data store communicates with the index service to request indexing (Request Index), which is then initiated with a batched indexing process”);
generating a response to the database indexing batch request with the retrieved data at least by ([0033] “The data store also returns an out-of-date indicator (Out-of-Date) to the query process along with an identifier (e.g., Query ID=QID3) corresponding to the requested indexing (Query 3, Scope 3).” [0034] “As each batch of indexes are completed the batch results (Batch Results) are reported to the query process with reference to a batch identifier (Batch ID=BID1, BID2, . . . , BIDN). Once the batch results are received by the data store, a 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a batched indexing request as in Maloney in order to allow the system to ensure data integrity and consistency when specifically executing a batched indexing request.
Shi, Harutyunyan, Maloney fail to disclose “and if data corruption occurs during indexing, correcting the data corruption during a second indexing pass”
However, Haridas teaches the above limitation at least by ([0381] “the storage manager is programmed to: (a) if the database management system reports that one or more database indexes are corrupted, instruct the database management system to perform at least one of: re-generate the one or more database indexes and re-index the database”) and the second indexing pass is the regenerating of the database indexes and re-indexing of the database.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haridas into the teaching of Shi, Harutyunyan, Maloney because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
As per claim 18, claim 1 is incorporated, Joel further discloses:
wherein the primary database comprises a read-write database.  at least by ([0024] “Client applications send messages to replicators, for modifying data in and/or retrieving data from a data set.” [0051] “A replicator is an instance of a software component or a hardware component or hardware and software component that performs data set replication and implements changes to data in one or more data sets, which may for example include data inserts, data updates, and data deletion”) and all of the replicators can either retrieve (read) and/or modify data.
As per claim 19, claim 1 is incorporated, Shi further discloses:
wherein, for the secondary database, a data change arrival time for data written to the secondary database comprises a transaction commit time for corresponding data  at least by ([0037]-[0039] which describe the arrival timestamps and timestamp of when changes are applied).

Claims 8, 10, 13, 15, 22, 25, 26 recite equivalent claim limitations as the non-transitory computer-readable medium of claims 3, 5, 18, 19, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 16, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US 2019/0163550) and Maloney (US 2006/0069672) and Haridas (US 2017/0123889) and further in view of Mitkar (US 2018/0285199).
As per claim 16, claim 1 is incorporated, Shi, Harutyunyan, Maloney, Haridas fail to disclose “wherein indexing logic that is a source of the database indexing batch request utilizes a first connection to the primary database for index tracking and a second connection to the secondary database to fetch data to be indexed”
However, Mitkar teaches the above limitation at least by ([0066] “Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. For example, a first communication pathway 114 may communicatively couple client computing device 102 and secondary storage computing device 106; a second communication pathway 114 may communicatively couple storage manager 140 and client computing device 102; and a third communication pathway 114 may communicatively couple storage manager 140 and secondary storage computing device 106, etc. (see, e.g., FIG. 1A and FIG. 1C).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mitkar into the teaching of Shi, Harutyunyan, Maloney, Haridas because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in 
Claims 20, 23 recite equivalent claim limitations as the non-transitory computer-readable medium of claim 16, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 17, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US 2019/0163550) and Maloney (US 2006/0069672) and Haridas (US 2017/0123889) and Mitkar (US 2018/0285199) and further in view of Lyon (US 2007/0250671).
As per claim 17, claim 16 is incorporated, Shi, Harutyunyan, Maloney, Harida, Mitkar fail to disclose “wherein the index tracking is based on at least cluster metadata, sequence numbers and indexing rows”
However, Lyon teaches the above limitation at least by ([0444] “each of the foregoing example data structures is implemented as a file with each file including: a fixed header providing information about the file including a "file type", the number of data streams included in the file, the size of the data stream chunks if multiple data streams, a data stream sequence number, and a current data stream indicator or index; a file-specific header including a description of the specific set the data structure file is a part of; an extensible markup language ("XML") description of the schema of the file; and one or more streams of data” 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lyon into the teaching of Shi, Harutyunyan, Maloney, Harida, Mitkar because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include index tracking as in Lyon in order to be able to generate a consistent and reliable index for retrieving the data in the future.
Claims 21, 24 recite equivalent claim limitations as the non-transitory computer-readable medium of claim 17, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 01/18/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.

In response to the preceding argument, examiner respectfully submits that, as similarly stated in the rejection herein, the “comparing…” is directed to a mental process, while the “retrieving” and the “generating…” are insignificant extra solution activities and are directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015. Neither an abstract idea, nor insignificant extra solution activities that are well-understood, routine, and conventional would provide significantly more than the judicial exception. The database agent, as mentioned by the applicant, is a generic computing component performing generic computing functions and would not implement the abstract idea into a practical application nor would it provide significantly more.
Regarding 35 USC 103, on pg. 12, applicant argues that the claimed invention only requires one request as opposed to Shi which requires multiple requests.
In response to the preceding argument, examiner respectfully submits that the fact that Shi may utilize multiple requests does not preclude it from disclosing the claimed invention because the claims are not limited to “only one” request nor do they exclude the utilization of an error message or even mention not needing knowledge of the primary or secondary databases, as all suggested by the applicant.
Regarding 35 USC 103, on pg. 12, applicant mentions the correcting during a second indexing pass if data corruption occurs, as newly claimed.

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169